[Cite as In re S.B., 2014-Ohio-4839.]




                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                      Nos. 101159 and 101160




                                          IN RE: S.B., et al.
                                           Minor Children

                                        [Appeal By P.B., Father]




                                            JUDGMENT:
                                             AFFIRMED



                                        Civil Appeals from the
                              Cuyahoga County Court of Common Pleas
                                          Juvenile Division
                              Case Nos. AD-12909935 and AD-10921733


        BEFORE: Celebrezze, P.J., Keough, J., and Stewart, J.

        RELEASED AND JOURNALIZED: October 30, 2014
ATTORNEY FOR APPELLANT

Dale M. Hartman
2195 South Green Road
Cleveland, Ohio 44121


ATTORNEYS FOR APPELLEE C.C.D.C.F.S.

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Mark Adelstein
Assistant Prosecuting Attorney
Cuyahoga County Division of Children and Family Services
8111 Quincy Avenue, Room 450
Cleveland, Ohio 44104

BY: Yvonne C. Billingsley
Assistant Prosecuting Attorney
Cuyahoga County Division of Children and Family Services
3955 Euclid Avenue, Room 305E
Cleveland, Ohio 44115


ATTORNEY FOR MOTHER

Jeffrey Froude
P.O. Box 771112
Lakewood, Ohio 44107


GUARDIAN AD LITEM FOR CHILDREN

Wildon V. Ellison
12020 Lake Avenue
Suite 205
Lakewood, Ohio 44107
FRANK D. CELEBREZZE, JR., P.J.:

          {¶1} Appellant-father, P.B. (“appellant”), appeals from a juvenile division order that

placed his two children, M.B. and S.B., in the permanent custody of appellee, Cuyahoga County

Department of Children and Family Services (“CCDCFS”). For the reasons that follow, we

affirm.

                                        I. Procedural History

          {¶2} Mother, J.C. (“Mother”) married Je.C. in 2006. Their relationship was verbally and

physically abusive. In 2008, mother and Je.C. had a child K.M.J.C. They divorced in February

2013.

          {¶3} During the marriage of mother and Je.C., mother began a relationship with

appellant. Mother and appellant have two children together: M.B., born November 19, 2010,

and S.B., born June 12, 2012. Mother and appellant also had a verbally and physically abusive

relationship. At the time of the births of M.B. and S.B., mother was still legally married to

Je.C., but was living with appellant.

          {¶4} On August 3, 2010, K.M.J.C. was adjudicated abused and neglected and committed

to the temporary custody of CCDCFS.

          {¶5} Following the birth of M.B., CCDCFS filed a complaint on November 22, 2011,

alleging him to be a dependent child and requesting a disposition of temporary custody to the

agency. CCDCFS was awarded predispositional temporary custody the same day.

          {¶6} On February 16, 2011, M.B. was committed to the temporary custody of CCDCFS

based on mother’s admission that K.M.J.C. was previously placed in the temporary custody of
the agency, that she had insufficient income to provide for the child, that she continued to endure

domestic violence from Je.C., that appellant had a history of domestic violence, and that she had

been diagnosed with depression and post-traumatic stress disorder.

        {¶7} Following the removal of M.B. from his parents, CCDCFS developed a case plan to

facilitate the goal of reunification. Appellant’s court-ordered case plan included mental health

treatment, parenting classes, substance abuse counseling, stable housing, and stable income.

        {¶8} On May 16, 2011, CCDCFS filed a motion to modify the order of temporary custody

of K.M.J.C. to an order of permanent custody. On June 17, 2011, CCDCFS filed a motion to

modify the order of temporary custody of M.B. to an order of permanent custody.

        {¶9} While CCDCFS’s motions for permanent custody of K.M.J.C. and M.B. were

pending, mother and appellant had S.B. The agency took emergency custody of S.B. at birth

based on allegations that mother and appellant were in an abusive relationship, appellant had

three children from another relationship who were committed to the legal custody of a relative,

and that mother had mental health issues.

        {¶10} On June 15, 2012, CCDCFS filed a separate complaint seeking permanent custody

of S.B.   On October 9, 2012, at the adjudicatory hearing, appellant stipulated to amended

allegations in the complaint. The trial court found S.B. to be a dependent child and continued the

prior order of temporary custody to CCDCFS.

        {¶11} On February 13, 2013, appellant had a court-ordered psychological evaluation

completed by Dr. Steven Neuhaus of the Juvenile Court Diagnostic Clinic. Appellant was

diagnosed with major depression, mood disorder, mild mental deficiencies, and pathological

grief reaction.
       {¶12} All three complaints for permanent custody were joined, and the dispositional

hearing commenced on May 17, 2013. At the conclusion of the permanent custody proceedings,

the juvenile court found that, notwithstanding reasonable case planning and diligent efforts by

CCDCFS to assist the parents, mother and appellant failed to remedy the conditions that caused

the children to be removed from the home. By journal entry dated February 27, 2014, K.M.J.C.,

M.B., and S.B. were placed in the permanent custody of the agency.

       {¶13} Appellant appeals the decision of the juvenile court granting permanent custody of

his children, M.B. and S.B., to the agency.

                                      II. Law and Analysis

                                    A. Notice Requirements

       {¶14} In his first assignment of error, appellant argues that the trial court erred by failing

to follow the mandates of Juv.R. 29 during the October 9, 2012 adjudicatory hearing for S.B.

       {¶15} Juv.R. 29 governs adjudicatory hearings before a juvenile court and requires the

court to perform certain duties at the beginning of a hearing. The purpose of Juv.R. 29(B) is to

provide a “checklist” to aid the court in determining whether the parties have been afforded due

process requirements. In re Shepherd, 4th Dist. Highland No. 00CA12, 2001-Ohio-2499. In

addressing the notice requirements of Juv.R. 29, we review the record for substantial compliance.

 In re Clark, 141 Ohio App.3d 55, 59, 749 N.E.2d 833 (8th Dist.2001); In re C.S., 115 Ohio

St.3d 267, 2007-Ohio-4919, 874 N.E.2d 1177 (stating that most courts of appeals have held that

only substantial compliance with Juv.R. 29 is needed). “The issue is not whether the judge

strictly complied with rote, but whether the parties adequately understood their rights and the

effect of their admissions.” In re Clark at 59.
        {¶16} Without addressing the validity of appellant’s notice arguments, we are unable to

reach the merits of appellant’s claims because he did not appeal from the juvenile court’s

adjudicatory order journalized October 22, 2012, finding S.B. to be a dependent child. See In re

M.W., 8th Dist. Cuyahoga No. 91539, 2009-Ohio-121; In re A.N., 181 Ohio App.3d 793,

2009-Ohio-1873, 910 N.E.2d 1110 (8th Dist.).

        {¶17} In In re H.F., 120 Ohio St.3d 499, 2008-Ohio-6810, 900 N.E.2d 607, the Ohio

Supreme Court reaffirmed its holding in In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169

(1990), that

        [a]n adjudication by a juvenile court that a child is “neglected” or “dependent” as
        defined by R.C. Chapter 2151 followed by a disposition awarding temporary
        custody to a public children services agency pursuant to R.C. 2151.353(A)(2)
        constitutes a “final order” within the meaning of R.C. 2505.02 and is appealable
        to the court of appeals pursuant to R.C. 2501.02.

In re H.F. at ¶ 8.

        {¶18} The Ohio Supreme Court determined that App.R. 4(B)(5) does not provide an

exception to App.R. 4(A) in this situation because, although adjudication orders constitute “final

orders,” they do not constitute “partial final orders,” and the exception in App.R. 4(B)(5) only

applies to “partial final orders.” Id. at ¶ 12. It reasoned that an adjudication order concludes

“the immediate action between the parties,” and “there is no assurance that a parent would have

an alternate opportunity to appeal an adjudication order.” Id. at ¶ 13-14. It further reasoned

that after a juvenile court adjudicates a child abused, neglected, or dependent, “there are no issues

left pending.” Id. at ¶ 15. It concluded that no issues remain pending even though the juvenile

court retains jurisdiction to eventually enter a final disposition for the child. Id. at ¶ 16.
       {¶19} Thus, based on the Ohio Supreme Court’s holding in In re H.F., this court does not

have jurisdiction to address appellant’s first assignment of error because he did not appeal from

the adjudication order within 30 days of its entry pursuant to App.R. 4(A).

       {¶20} Appellant’s first assignment of error is overruled.

                                     B. Permanent Custody

       {¶21} In his second assignment of error, appellant argues that the trial court’s decision

granting permanent custody of the children to CCDCFS was against the manifest weight of the

evidence.

       {¶22} We begin with the recognition that “a parent’s right to raise a child is an essential

and basic civil right.” In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997). This court

has emphasized that the “termination of the rights of a birth parent is an alternative of last

resort.” In re Gill, 8th Dist. Cuyahoga No. 79640, 2002-Ohio-3242, ¶ 21. “The purpose of the

termination of parental rights statutes is to facilitate adoption and to make a more stable life for

dependent children.” In re Howard, 5th Dist. Tuscarawas No. 85 A10-077, 1986 Ohio App.

LEXIS 7860, *5 (Aug. 1, 1986).

       {¶23} A juvenile court’s termination of parental rights and award of permanent custody to

an agency is not reversed unless the judgment is not supported by clear and convincing evidence.

 In re: Dylan C., 121 Ohio App.3d 115, 121, 699 N.E.2d 107 (6th Dist.1997). Clear and

convincing evidence is that which will produce in the trier of fact “‘a firm belief or conviction as

to the facts sought to be established.’” In re Adoption of Holcomb, 18 Ohio St.3d 361, 368, 481

N.E.2d 613 (1985), quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954),

paragraph three of the syllabus.        While requiring a greater standard of proof than a

preponderance of the evidence, clear and convincing evidence requires less than proof beyond a
reasonable doubt. In re Parsons, 9th Dist. Lorain Nos. 97CA006662 and 97CA006663, 1997

Ohio App. LEXIS 5141 (Nov. 12, 1997).

                                        i. R.C. 2151.414

       {¶24} R.C. 2151.414 provides guidelines a trial court must follow in deciding a motion

for permanent custody. The statute sets forth a two-prong analysis to be applied by a juvenile

court in adjudicating a motion for permanent custody. R.C. 2151.414(B). First, it authorizes

the juvenile court to grant permanent custody of a child to the public agency if, after a hearing,

the court determines, by clear and convincing evidence, that any of these four factors apply: (a)

the child is not abandoned or orphaned, but the child cannot be placed with either parent within a

reasonable time or should not be placed with the child’s parents; (b) the child is abandoned; (c)

the child is orphaned, and there are no relatives of the child who are able to take permanent

custody; or (d) the child has been in the temporary custody of one or more public children

services agencies or private child placing agencies for 12 or more months of a consecutive

22-month period. R.C. 2151.414(B)(1)(a)-(d).

       {¶25} In the event that R.C. 2151.414(B)(1)(a) applies, and the child is not abandoned or

orphaned, but the child cannot be placed with either parent within a reasonable time or should

not be placed with the child’s parents, a trial court must consider the factors outlined in R.C.

2151.414(E). In re R.M., 8th Dist. Cuyahoga Nos. 98065 and 98066, 2012-Ohio-4290, ¶ 14.

The presence of only one factor will support the court’s finding that the child cannot be reunified

with the parent within a reasonable time. Id. The relevant factors include the following:

       (1) Following the placement of the child outside the child’s home and
       notwithstanding reasonable case planning and diligent efforts by the agency to
       assist the parents to remedy the problems that initially caused the child to be
       placed outside the home, the parent has failed continuously and repeatedly to
       substantially remedy the conditions causing the child to be placed outside the
       child’s home. In determining whether the parents have substantially remedied
       those conditions, the court shall consider parental utilization of medical,
       psychiatric, psychological, and other social and rehabilitative services and
       material resources that were made available to the parents for the purpose of
       changing parental conduct to allow them to resume and maintain parental duties.

       (2) Chronic mental illness, chronic emotional illness, mental retardation, physical
       disability, or chemical dependency of the parent that is so severe that it makes the
       parent unable to provide an adequate permanent home for the child at the present
       time and, as anticipated, within one year after the court holds the hearing pursuant
       to division (A) of this section or for the purposes of division (A)(4) of section
       2151.353 of the Revised Code.
       (3) The parent committed any abuse as described in section 2151.031 of the
       Revised Code against the child, caused the child to suffer any neglect as described
       in section 2151.03 of the Revised Code, or allowed the child to suffer any neglect
       as described in section 2151.03 of the Revised Code between the date that the
       original complaint alleging abuse or neglect was filed and the date of the filing of
       the motion for permanent custody.

       (4) The parent has demonstrated a lack of commitment toward the child by failing
       to regularly support, visit, or communicate with the child when able to do so, or
       by other actions showing an unwillingness to provide an adequate permanent
       home for the child.

       ***

       (16) Any other factor the court considers relevant.

       {¶26} If any of the factors outlined in R.C. 2151.414(B)(1)(a)-(d) exist, the trial court

proceeds to the second part of the analysis: whether, by clear and convincing evidence, it is in the

best interest of the child to grant permanent custody to the agency.

       {¶27} R.C. 2151.414(D) requires that in determining the best interest of the child, the

court must consider all relevant factors, including, but not limited to: (1) the interaction and

interrelationship of the child with the child’s parents, siblings, relatives, foster parents, and

out-of-home providers, and any other person who may significantly affect the child; (2) the

wishes of the child as expressed directly by the child or through the child’s guardian ad litem; (3)

the custodial history of the child; (4) the child’s need for a legally secure permanent placement
and whether that type of placement can be achieved without a grant of permanent custody to the

agency; and (5) whether any factors in R.C. 2151.414(E)(7) through (11) are applicable.

       {¶28} “There is not one element that is given greater weight than the others pursuant to

the statute.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56. This

court has stated that only one of these enumerated factors needs to be resolved in favor of the

award of permanent custody. In re Moore, 8th Dist. Cuyahoga No. 76942, 2000 Ohio App.

LEXIS 3958 (Aug. 31, 2000), citing In re Shaeffer Children, 85 Ohio App.3d 683, 621 N.E.2d

426 (3d Dist.1993).

       {¶29} Our review of the record in this case shows that the trial court’s decision to award

permanent custody of the children to the agency was supported by clear and convincing evidence.

       {¶30} First, the record fully supports the juvenile court’s initial determination that the

children could not or should not be placed in the custody of either parent pursuant to R.C.

2151.414(B)(1)(a). The record shows that following placement of the children outside the home

and notwithstanding reasonable case planning and diligent efforts by the agency to assist the

parents, the parents failed to remedy the problems and demonstrated a lack of commitment

towards the children by failing to regularly support, visit, or communicate with the children when

able to do so. See R.C. 2151.414(E)(1) and (4).

       {¶31} With respect to appellant, CCDCFS social worker Linda Yeldell testified that,

although appellant completed the substance abuse counseling and parenting class portions of his

case plan, he did not benefit from the programs. Yeldell further testified that appellant was

“inconsistent and noncompliant” with the mental health counseling recommendations of

CCDCFS, was inconsistent with his mental health medication, was inconsistent with visitation,
demonstrated continuing anger issues, and demonstrated an unwillingness to provide a stable

home for his children.

       {¶32} In turning to the second prong of the permanent custody analysis, we find that there

was clear and convincing evidence to support the trial court’s determination that awarding

permanent custody to CCDCFS was in the best interest of the children.

       {¶33} Here, foster care custodian S.S. testified that K.M.J.C., M.B., and S.B. have

developed strong bonds with each other and with S.S. and her family. S.S. testified that she

deeply loves the children and wishes to adopt all three children pending the court’s custody

decision. R.C. 2151.414(D)(1)(a). Furthermore, Wildon Ellison, the guardian ad litem for the

children, recommend permanent custody to the agency based on their strong bond and interaction

with the foster care custodian, the improvement in the children’s quality of life since being

placed with the foster care custodian, and the safe and appropriate residence provided by the

foster care custodian. R.C. 2151.414(D)(1)(b). Finally, as discussed above, legally secure

permanent placement could not be achieved without a grant of permanent custody to the agency

based on the parents’ failure to complete the objectives of their respective case plans. R.C.

2151.414(D)(1)(d).

       {¶34} In light of the foregoing, we find that the trial court considered the relevant

statutory factors. We further find that the trial court’s determination that the children could not

or should not be placed with either parent within a reasonable time and that permanent custody

with CCDCFS is in the best interest of the children was supported by clear and convincing

evidence.

       {¶35} Appellant’s second assignment of error is overruled.

                                   C. The “Bed Bug Decree”
        {¶36} We review appellant’s third and fourth assignments of error out of order for clarity.

 In his fourth assignment of error, appellant argues that the trial court’s “bedbug decree” was an

abuse of discretion and was a violation of due process. We disagree.

        {¶37} On September 18, 2013, after ten days of trial, the trial court was advised that

“there is some concern that one of the parents has bed bugs and there has been an infestation of

bed bugs that have been reported on the parents.” (10 TP-1467.) In the interest of public

safety, the trial court adjourned proceedings for the day. On September 19, 2013, the trial court

held an attorney conference in which the court determined that it would take a several-week

recess. The court warned the parties that “if the parents have not solved the issue of their bed

bugs, then they would be excused from trial.” When the court reconvened on October 9, 2013,

neither parent could provide documentation assuring the court that the bed bugs were eliminated

from their home or clothing. Over objection, the trial court stated that it would proceed with the

trial on October 24, 2013, without the presence of appellant or mother unless they provided

documentation showing that the public health risk had been remedied. The trial court found that

the need for permanency for the children outweighed the rights of the parents to be present.

Appellant provided the required documentation on October 31, 2013, and was permitted to

participate in the conclusion of trial.

        {¶38} In challenging the trial court’s decree, appellant argues that the trial court’s actions

constituted a “dreadful abuse of discretion” and unconstitutionally deprived him of his right to

attend trial. We disagree.

        {¶39} It is true that the “permanent termination of parental rights has been described as

“the family law equivalent of the death penalty in a criminal case.” * * * Therefore, parents

“must be afforded every procedural and substantive protection the law allows.” In re Hayes, 79
Ohio St.3d 46, 48, 679 N.E.2d 680 (1997), quoting In re Smith, 77 Ohio App.3d 1, 16, 601

N.E.2d 45 (6th Dist.1991). However, permanent custody cases remain civil in nature, and the

statutory and constitutional rights afforded to the accused in a criminal case do not apply to

parental rights cases. Accordingly, appellant had no absolute right to be present at all stages of

the permanent custody trial.

       {¶40} Under the circumstances of this case, we find that the trial court did not err in

excluding appellant from trial until the public health hazard was remedied. Here, the trial court

had a substantial interest in protecting those involved in the proceedings, including court

personnel, from the perceived health hazard. Moreover, the court had an interest in resolving

this matter and placing the children in a permanent home as soon as efficiently possible. We

agree with the trial court’s statements that the children’s “need for permanency” outweighed

appellant’s right to be present at trial proceedings, particularly where appellant’s inability to be

present derived from his own actions and subsequent inactions.

       {¶41} Appellant’s fourth assignment of error is overruled.

                                  D. Motions for Continuance

       {¶42} In his third assignment of error, appellant argues that the trial court abused its

discretion by denying his motions for continuance.

       {¶43} The decision to grant or deny a motion for continuance is left to the broad and

sound discretion of the trial judge, and an appellate court may not disturb the trial court’s ruling

absent an abuse of discretion. Cleveland v. Washington, 8th Dist. Cuyahoga Nos. 97945 and

97946, 2013-Ohio-367, ¶ 11, citing State v. Unger, 67 Ohio St.2d 65, 423 N.E.2d 1078 (1981).

       {¶44} A reviewing court determines on a case-by-case basis whether the trial court’s

denial of a continuance motion was so arbitrary as to deprive the defendant of due process,
paying particular attention to the reasons presented to the trial judge at the time the request was

denied. Unger at 67. In determining whether the trial court abused its discretion, an appellate

court “weighs * * * any potential prejudice to a defendant [against] concerns such as a court’s

right to control its own docket and the public’s interest in the prompt and efficient dispatch of

justice.” Id.

       {¶45} In the case at hand, appellant challenges the trial court’s denial of counsel’s

repeated motions for continuance while appellant was absent from trial proceedings pending

resolution of the bed bug issue and the trial court’s denial of a motion for continuance made on

September 16, 2013. After reviewing the relevant portions of the trial transcript, we find that

the trial court’s decisions to deny the motions for continuance were reasonable under the

circumstances.

       {¶46} Regarding the September 16, 2013 motion for continuance, the record reflects that

appellant’s counsel requested a continuance because appellant had a seizure early that morning

and was unable to appear. Counsel expressed that appellant was concerned that he would suffer

another seizure if he was not able to rest. In denying counsel’s motion, the trial court attempted

to avoid any prejudice caused by appellant’s inability to be present at the September 16, 2013

proceeding by informing counsel that “if there’s issues that you think your client should be here

for, any witness, you may recall them on your own when he is back.” Thus, the trial court took

reasonable steps to ensure that trial could proceed without prejudicing appellant. We find no

abuse of discretion.

       {¶47} With respect to the motions for continuance made while appellant was absent from

trial due to the bed bug infestation, we have already held that the trial court acted in the best

interest of the children by resolving the issue of permanency in the most efficient period of time
possible. Appellant was graciously given approximately five weeks to remedy the bed bug issue

and failed to do so. Because appellant was represented by competent counsel throughout the

proceedings, we find that he suffered no prejudice and that the trial court acted within its

discretion in denying appellant’s repeated motions for continuance.

       {¶48} Appellant’s third assignment of error is overruled.

                                     E. Mistrial and Recusal

       {¶49} In his fifth assignment of error, appellant argues that the trial court erred in failing

to recuse itself and in failing to declare a mistrial. Appellant concedes that he is unable to point

to one specific action that created an inference of impropriety requiring the trial court to recuse

itself and declare a mistrial. Instead, appellant urges this court to read the trial transcript in its

entirety and find that the totality of the court’s actions demonstrates that the trial was “so unfair

as to be a mistrial.” Having reviewed the record, we are unable to conclude that the trial court

committed reversible error by failing to recuse itself and declare a mistrial.            Given the

complexity of the relationships and the number of children involved, we find that the trial court’s

case management was reasonable under the circumstances.

       {¶50} Appellant’s fifth assignment of error is overruled.

       {¶51} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the juvenile court division to carry this

judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.
FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
MELODY J. STEWART, J., CONCUR